         Case 9:20-cv-00079-DWM Document 31 Filed 03/10/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


JOHN MATTHEW CREEL, as the                             CV 20-79-M-DWM
Personal Representative of the Estate of
Joshua Matthew Creel, on behalf of the                     JUDGMENT
heirs of Joshua Matthew Creel,
                     Plaintiff,

  vs.

MARK B. LOY, ACTIVE TRUCK
TRANSPORT, LLC d/b/a ACTIVE USA,
LLC and DOES 1-10,

                     Defendants.


 __     Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.


        Defendants’ motion for summary judgment has been granted (Doc. 30).

 Accordingly, pursuant to the Court’s Opinion and Order entered this date, IT IS

 ORDERED AND ADJUDGED that judgment is entered in favor of Defendants.


        Dated this 10th day of March, 2021.

                                 TYLER P. GILMAN, CLERK

                                 By: /s/ Nicole Stephens
                                 Nicole Stephens, Deputy Clerk
